United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2871
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Kimberly Williams,                      *
                                        *      [PUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 13, 2007
                                Filed: April 26, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Kimberly Williams appeals the denial of her motion requesting that the district
court1 recommend to the Bureau of Prisons that she be allowed to serve the last 6
months of her 18-month prison sentence at a community correction center. We
dismiss the appeal as moot, because Williams was released from custody on March
2, 2007. See Mills v. Green, 159 U.S. 651, 653 (1985) (when event occurs during
pendency of appeal that renders it impossible for court, if it should decide case in
favor of plaintiff, to grant effective relief, court will dismiss appeal as moot).
                         ______________________________


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.